Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-12-2004

USA v. Dodd
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2062




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Dodd" (2004). 2004 Decisions. Paper 712.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/712


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               _______________

                                      No. 03-2062
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                               CHRISTOPHER DODD,
                                                 Appellant
                       ____________________________________

                     On Appeal From the United States District Court
                          For the Eastern District of Pennsylvania
                      (D.C. Nos. 99-cr-00077-1 and 99-cr-00503-1)
        District Judges: Honorable Herbert J. Hutton, Honorable Jay C. Waldman
                     _______________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                May 4, 2004
             Before: SLOVITER, FUENTES and BECKER, Circuit Judges


                                  (Filed May 12, 2004)


                               _______________________

                                      OPINION
                               _______________________

BECKER, Circuit Judge.

       Christopher Dodd appeals from a judgment in a criminal case following his

bargained-for pleas of guilty to two counts of being a felon in possession of a firearm, 18
U.S.C. § 922(g)(1). Defendant’s sole challenge is to the imposition of a two point

upward adjustment for reckless endangerment during flight pursuant to § 3C1.2 of the

Sentencing Guidelines. We will affirm.

       First, in his guilty plea agreement, Dodd stipulated to the enhancement, i.e., that he

had recklessly created a substantial risk of death or serious bodily injury to another person

on two occasions, while fleeing from police officers. We have held that a defendant who

has entered into a guilty plea agreement may not object to his stipulations on appeal.

United States v. Cianci, 154 F.3d 106 (3d Cir. 1998). The fact that the District Court

resolved this aspect of the matter by reference to the oft-quoted Canadian culinary

rule—“what’s sauce for the goose is sauce for the gander”—was obviously a shorthand

manner of expression and does not undermine the District Court’s determination.

       Second, even if Dodd had not so stipulated, the record fully supports the

enhancement. His attempt, on November 15, 1998, to retrieve a gun from his waistband

while wrestling with the officers was conduct which could have resulted in the death of

one or both officers, or an innocent bystander. Additionally, Dodd’s conduct on April 29,

1999, when, while running from the officers, he threw a 9 millimeter Intratec

semiautomatic pistol on the pavement loaded with seven rounds of ammunition, creating

the risk that the gun could have accidentally fired thereby severely wounding or killing

the officers or an innocent bystander, was also reckless and dangerous. Under these

circumstances, the District Court clearly did not err in applying the two-level



                                             2
enhancement for reckless endangerment in computing Dodd’s sentencing guidelines

range.

         The judgment of the District Court will be affirmed.




                                              3